IN THE COURT OF APPEALS OF IOWA

                                   No. 14-0519
                            Filed December 24, 2014

STATE OF IOWA,
     Plaintiff-Appellee,

vs.

ERIC WEBSTER FINDLEY,
     Defendant-Appellant.
________________________________________________________________

      Appeal from the Iowa District Court for Clinton County, Mark R. Lawson

(guilty plea) and Nancy S. Tabor (sentencing), Judges.



      Eric Findley appeals following his guilty plea to two counts of failure to

comply with the sex offender registry. AFFIRMED.



      Mark C. Smith, State Appellate Defender, and Stephan J. Japuntich,

Assistant Appellate Defender, for appellant.

      Thomas J. Miller, Attorney General, Heather Ann Mapes, Assistant

Attorney General, Mike Wolf, County Attorney, and Ross Barlow, Assistant

County Attorney, for appellee.



      Considered by Mullins, P.J., and Bower and McDonald, JJ. Tabor, J.,

takes no part.
                                         2



MULLINS, P.J.

       Eric Findley appeals following his guilty plea to two counts of failure to

comply with the sex offender registry. He claims his attorney was ineffective in

permitting him to plead guilty to the charges when there was not a factual basis

to support the element that he is a Tier III offender. We review the entire record

to determine if there is a factual basis to support the plea. See State v. Finney,

834 N.W.2d 46, 62 (Iowa 2013).        Our review of the record indicates Findley

admitted to being a Tier III offender during the plea colloquy and the minutes of

testimony specify Findley was a Tier III offender.        Because a factual basis

supports his guilty plea, Findley’s attorney was not ineffective in failing to file a

motion in arrest of judgment.      We therefore affirm Findley’s conviction and

sentence pursuant to Iowa Court Rule 21.26(1)(a), (c), and (e).

       AFFIRMED.